J-A33042-15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

JOYCE CONYERS-CARSON,                    :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                     Appellant           :
                                         :
                     v.                  :
                                         :
GERMANTOWN HOMES, EINSTEIN               :
MEDICAL CENTER, NEW COURTLAND            :
LIFE NETWORK, AND TEMPLE                 :
UNIVERSITY HOSPITAL,                     :
                                         :
                     Appellees           :    No. 859 EDA 2015

              Appeal from the Order Entered March 10, 2015,
           in the Court of Common Pleas of Philadelphia County,
            Civil Division, at No(s): June Term, 2014 No. 1960

BEFORE:    FORD ELLIOTT, P.J.E., STABILE and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:          FILED JANUARY 12, 2016

     Joyce Conyers-Carson (Appellant) pro se appeals from an order that

granted the motion for judgment on the pleadings filed by Albert Einstein

Medical Center (Einstein). We affirm.

     The trial court aptly summarized the background underlying this

matter as follows.

           Appellant’s father, Sidney Williams Conyers Sr., fell ill in
     May 2011 and received treatment from Einstein, [Temple
     University Hospital (Temple), and Germantown Homes
     (Germantown)]. Mr. Conyers was treated at Einstein from May
     5, 2011 to May 12, 2011, and again on May 21, 2011 before
     being transferred that same day to the Visiting Nurse Association
     Hospice (“VNA”)…. On June 23, 2011, Mr. Conyers died at VNA
     from what Appellant claims were complications stemming from
     an infection. On June 4, 2013, Appellant filed a wrongful death
     and survival action against Einstein, Temple, Germantown, and



*Retired Senior Judge assigned to the Superior Court.
J-A33042-15


        New Courtland [Life Network (New Courtland),1] in the U.S.
        District Court for the Eastern District of Pennsylvania.      On
        November 6, 2013, the Honorable Juan Sanchez dismissed
        Appellant’s federal action with prejudice for lack of diversity
        jurisdiction. Thereafter, Appellant filed the instant state court
        action in the Court of Common Pleas, Philadelphia County on
        June 13, 2014, again naming Einstein, Temple, Germantown,
        and New Courtland as defendants.

              On December 23, 2014, Temple, as well as Germantown
        and New Courtland (filing jointly), docketed motions for
        judgment on the pleadings. On January 21, 2015, [the trial
        court] granted both motions for judgment on the pleadings and
        dismissed the claims against Germantown, New Courtland, and
        Temple, based in part on the statute of limitations having run….

              That same day, Einstein filed [a] motion for judgment on
        the pleadings. On March 10, 2015, [the trial court] granted
        Einstein’s motion for judgment on the pleadings and dismissed
        the action against Einstein[. Appellant timely filed a notice of
        appeal.]

Trial   Court   Opinion,   7/6/2015,   at    1-2   (footnotes   and   unnecessary

capitalization omitted).

        We initially observe that we could dismiss this appeal because

Appellant’s brief does not comply with the Rules of Appellate Procedure.

Pa.R.A.P. 2101. However, the issue Appellant apparently wishes to raise on

appeal is relatively straightforward:       Did Appellant’s filing of her federal

lawsuit toll the statute of limitations in her state action?

             Our standard of review when considering the grant of a
        motion for judgment on the pleadings is as follows.



1
  We will refer to Einstein, New Courtland, Germantown, and Temple
collectively as “Appellees.”


                                       -2-
J-A33042-15


        Entry of judgment on the pleadings is permitted under
        Pennsylvania Rule of Civil Procedure 1034, which provides
        that after the pleadings are closed, but within such time as
        not to unreasonably delay trial, any party may move for
        judgment on the pleadings. A motion for judgment on the
        pleadings is similar to a demurrer. It may be entered
        when there are no disputed issues of fact and the moving
        party is entitled to judgment as a matter of law.

        Appellate review of an order granting a motion for
        judgment on the pleadings is plenary. The appellate court
        will apply the same standard employed by the trial court.
        A trial court must confine its consideration to the pleadings
        and relevant documents. The court must accept as true all
        well pleaded statements of fact, admissions, and any
        documents properly attached to the pleadings presented
        by the party against whom the motion is filed, considering
        only those facts which were specifically admitted.

        We will affirm the grant of such a motion only when the
        moving party’s right to succeed is certain and the case is
        so free from doubt that the trial would clearly be a fruitless
        exercise.

Sw. Energy Prod. Co. v. Forest Res., LLC, 83 A.3d 177, 185 (Pa. Super.

2013) (citations and quotation marks omitted).

     Appellant’s complaint arguably contained one count of wrongful death

and one survival-action count.

            The statute of limitations governing both wrongful death
     and survival actions is contained in 42 Pa.C.S. § 5524(2), which
     provides that [a]n action to recover damages for injuries to the
     person or for the death of an individual caused by the wrongful
     act or neglect or unlawful violence or negligence of another must
     be commenced within two [] years. In general, the statute will
     begin to run at the time the cause of action accrues. Statutes of
     limitations have as their purpose the stimulation of the prompt
     pursuit of legal rights and the avoidance of the inconvenience
     and prejudice resulting from deciding stale cases on stale
     evidence. Statutes of limitation are vital to the welfare of


                                    -3-
J-A33042-15


      society and are favored in the law.... They promote repose by
      giving a stability to human affairs. An important public policy
      lies at their foundation. They stimulate to activity and punish
      negligence.

             For the action known as a “survival action,” the statute of
      limitations, as a general rule, begins to run on the date of injury.
      [A] party asserting a cause of action is under a duty to use all
      reasonable diligence to be properly informed of the facts and
      circumstances upon which a potential right of recovery is based
      and to institute suit within the prescribed statutory period....
      Thus, the statute of limitations begins to run as soon as the right
      to institute and maintain a suit arises; lack of knowledge,
      mistake or misunderstanding [does] not toll the running of the
      statute of limitations.... Once the prescribed statutory period
      has expired, the party is barred from bringing suit unless it is
      established that an exception to the general rule applies which
      acts to toll the running of the statute. This general rule, as we
      have observed, has application to a “survival action.” If a period
      of two years has expired following the date of injury, an action
      for such injury is barred and cannot be asserted by the personal
      representatives of the injured person following his death.

Baumgart v. Keene Bldg. Products Corp., 633 A.2d 1189, 1192 (Pa.

Super. 1993) (citations and some quotation marks omitted).

      According to Appellant’s complaint, her father died on June 23, 2011.

She did not file her complaint until June 13, 2014, well beyond the two-year

statute of limitations. Unfortunately for Appellant, her filing of the federal

action did not toll the statute of limitations in this state action. See Ravitch

v.   Pricewaterhouse,     793 A.2d 939,   942   (Pa.   Super.   2002)   (“In

Pennsylvania, an individual action filed in federal court does not toll the

running of the statute of limitations as to an action in state court.”). Thus,

the trial court properly concluded that the statute of limitations barred




                                       -4-
J-A33042-15


Appellant’s claims and correctly granted Appellees’ motions for judgment on

the pleadings. We therefore affirm the court’s order.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary



Date: 1/12/2016




                                    -5-